                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT CINCINNATI

CHRISTOPHER FOSTER,

                       Petitioner,              :   Case No. 1:15-cv-713
                                                    Consolidated with 1:16-cv-846

          - vs -                                    District Judge Michael R. Barrett
                                                    Magistrate Judge Michael R. Merz

RONALD ERDOS, WARDEN,
 Southern Ohio Correctional Facility,
                                                :
                       Respondent.


   REPORT AND RECOMMENDATIONS ON MOTION TO ALTER
                    JUDGMENT


          These consolidated habeas corpus cases are before the Court on Petitioner’s New

Retroactive Evidence Motion to Alter [the Judgment] under Fed.R.Civ.P. 59(e)(ECF No. 128). In

it Petitioner argues this Court’s Judgment of July 24, 2017 (ECF No. 81), is erroneous as a matter

of law.

          Fed.R.Civ.P. 59(e) has a twenty-eight-days from judgment deadline which cannot be

extended by this Court. See Fed.R.Civ.P. 6(b)(2). On that basis, the instant Motion should be

denied.



April 1, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                1
                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. .Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d
947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                  2
